COURT OF
APPEALS
                                                    EIGHTH DISTRICT
OF TEXAS
                                                               EL
PASO, TEXAS
 
                                                                              )     
OLD
REPUBLIC INSURANCE COMPANY,     )                    No. 
08-02-00309-CV
                                                                              )
Appellant,                          )                             Appeal from
                                                                              )     
v.                                                                           )                        327th District Court
                                                                              )
MARIA ESTRADA,                                             )                 of El Paso County, Texas
                                                                              )
Appellee.                           )                          (TC# 2001-3701)
 
O
P I N I O N
 
Pending
before the Court is the motion of Appellant, Old Republic Insurance Company, to
dismiss this appeal pursuant to Tex.R.App.P.
42.1, which states that:
(a)  The appellate court may dispose of an appeal
as follows:
 
(1)  in accordance with
an agreement signed by all parties or their attorneys and filed with the clerk;
or
 
(2)  in accordance with a
motion of appellant to dismiss the appeal or affirm the appealed judgment or
order; but no party may be prevented from seeking any relief to which it would
otherwise be entitled.
 
By
its motion, Appellant voluntarily requests dismissal of the appeal pursuant to
Rule 42.1(a)(2) because the trial court has
granted a motion for new trial.  Because
Appellant has established compliance with Rule 42.1(a)(2),
we grant Appellant=s motion
and dismiss the appeal.
 
September 12, 2002
                                                  
                      
ANN CRAWFORD McCLURE, Justice
 
Before Panel No. 2
Barajas, C.J., McClure, and Chew,
JJ.
 
(Do Not Publish)